EXHIBIT 10.1
 
MUTUAL GENERAL RELEASE AND SETTLEMENT AGREEMENT
 
This Mutual General Release and Settlement Agreement (the “Agreement”) is made
and entered into as of April 7, 2009 (the “Effective Date”) by and between Pure
Play Music, Ltd., a Nevada corporation (the “Company”), on the one hand, and
each person or entity listed on the schedule of shareholders attached hereto as
Schedule I (the “Shareholders”), on the other hand.  The Company and the
Shareholders are collectively referred to herein as the “Parties” and each is a
“Party” to this Agreement.
 
RECITALS
 
A.           On July 25, 2007, the Company executed a Convertible Promissory
Note (the “Note”) in favor of Cohiba Partners, Inc., a California corporation
(“Cohiba”), in the principal amount of up to Three Hundred Thousand Dollars
($300,000.00), which was convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”).
 
B.           On July 12, 2008, Cohiba converted the Note into Twenty Nine
Million One Hundred One Thousand Two Hundred Twenty One (29,101,221) shares of
the Company’s Common Stock (the “Shares”) and the Note was cancelled.  At the
time of their purported issuance, the Shares were imprinted with a “restrictive
legend.”
 
C.           In or about July, 2008, Cohiba and its affiliates obtained a
written legal opinion that the restrictive legend could be removed from the
Shares.   Cohiba and its affiliates delivered the legal opinion to the Company’s
Common Stock transfer agent, which, in turn, caused the restrictive legend to be
removed from the Shares.  On February 27, 2009, however, the legal opinion was
formally withdrawn.
 
D.           Certain disputes have arisen among the Parties with respect to the
Shares.
 
E.           The Parties desire to avoid litigation and controversy and fully
settle and compromise any and all claims that the Parties have or may have
against each other relating in any way to the Shares.
 

 
- 1 -

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.           Settlement Of The Shares.  The Parties agree to following terms and
conditions with respect to the Shares:
 
a.           Immediate Cancellation Of Shares; Retention Of Certain Number Of
Shares By Cancelling Shareholders.  Upon the execution of this Agreement, each
of the Shareholders listed in Column A of Schedule II hereto shall immediately
deliver the certificates reflecting the number of Shares set forth opposite the
Shareholder’s name in Column B of Schedule II to the Company’s common stock
transfer agent, Signature Stock Transfer, Inc. (the “Transfer Agent”), located
at 2632 Coachlight Court, Plano, TX 75093, for reissuance with the legend as
specified in section 2(f) below and/or cancellation pursuant to the terms of
this Agreement.  All Shares listed in Column C of Schedule II shall be deemed
cancelled as of the Effective Date of this Agreement.  Each of the Shareholders
listed in Column A of Schedule II will retain record ownership of the number of
Shares set forth opposite the Shareholder’s name in Column D of Schedule II,
subject to the provisions of this Agreement.  The Shares retained by the
respective Shareholders and set forth in Column D of Schedule II will be
hereinafter referred to as the “Retained Shares.”
 
b.           Immediate Transfer Of Certain Of The Retained Shares.  Upon the
execution of this Agreement, each of the Shareholders listed in Column A of
Schedule III hereto shall transfer the number of Retained Shares set forth
opposite the Shareholder’s name in Column B of Schedule III to the Shareholders
listed in Column C of Schedule III.  The Shares transferred by the respective
Shareholders and set forth in Column B of Schedule II will be hereinafter
referred to as the “Transferred Shares.”  The Retained Shares and the
Transferred Shares, collectively, will be hereinafter referred to as the
“Lock-Up Shares.”
 
c.           Shares Beneficially Owned By Cohiba Group Shareholders.  With
respect to any Lock-Up Shares that are retained by or transferred to Cohiba and
any affiliates (as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange of 1934, as amended, or the “Exchange Act”) of Cohiba
(“Cohiba Affiliates”), the Parties expressly understand and agree that Cohiba
and the Cohiba Affiliates may, subject to the terms and conditions of this
Agreement, designate, in addition to itself, one or more person(s) or
entity(ies) (each such person or entity, a “Cohiba Designee”) to have record
ownership of such Lock-Up Shares.  All Cohiba Designees shall be listed of
Schedule IV hereto and shall execute this Agreement as a Shareholder
hereunder.  Each Cohiba Designee shall be a party to, and bound by, all of the
terms and conditions of this Agreement.  It is expressly understood and agreed
that: (i) Cohiba, (ii) the Cohiba Affiliates, (iii) October Funds, (iv) any
affiliates (as such term is defined in Rule 12b-2 promulgated under the Exchange
Act) of October Funds (“October Funds Affiliates,” and together with the Cohiba
Affiliates, the “Cohiba Group Affiliates”), (v) the Cohiba Designees, (vi) any
future transferee (each a “Cohiba Transferee” and for purposes of clarity, the
term “Cohiba Transferee” shall also include any future transferee of a Cohiba
Transferee) of Cohiba, any Cohiba Affiliate, any Cohiba Designee or any Cohiba
Transferee, and (vii) any future transferee (each an “October Funds Transferee,”
and for purposes of clarity, the term “October Funds Transferee” shall also
include any transferee of an October Funds Transferee), of October Funds, any
October Funds Affiliate or any October Funds Transferee, shall not, as of and at
any time after the Effective Date of this Agreement, beneficially own, whether
directly or indirectly, more than an aggregate of Four Million Fifty Seven
Thousand Eight Hundred Fifty Two (4,057,852) shares of Common Stock.  For
purposes of this Agreement, the term “Cohiba Shareholder” shall mean Cohiba and
the Cohiba Affiliates, Cohiba Designees and Cohiba Transferees; the term
“October Funds Shareholders” shall mean October Funds, and the October Funds
Affiliates and October Funds Transferees; and the term “Cohiba Group
Shareholders” shall mean the Cohiba Shareholders and the October Funds
Shareholders.
 
- 2 -

--------------------------------------------------------------------------------


 
d.           Shares Pledged to Leon Frenkel.  With respect to the 1,000,000
Shares of the Company’s Common Stock in the name of Cohiba which have been
pledged by Cohiba to Leon Frenkel as security for certain indebtedness of the
Company, upon the payment by the Company of the full amount of indebtedness,
Cohiba shall cause such Shares to be immediately delivered to the Transfer Agent
for cancellation.
 
2.           Restrictions On Lock-Up Shares.
 
a.           Initial Lock-Up Period. Except as otherwise expressly provided
herein, and except as each Shareholder may be otherwise restricted from selling
shares of Common Stock under applicable securities laws, rules and regulations,
the Shareholders may not publicly sell any of their Lock-Up Shares commencing on
the Effective Date of this Agreement and continuing until July 14, 2009 (the
“Initial Lock-Up Period”).  After the expiration of the Initial Lock-Up Period,
the Shareholders, excluding the Cohiba Group Shareholders, and subject to
available exemptions under applicable law, may publicly sell all or any portion
of their Lock-Up Shares; provided, however, that prior to and as a condition
precedent of any public sale of any Lock-Up Shares, the Shareholders must
provide to the Company’s Transfer Agent at the address specified in section 1(a)
above a written legal opinion (an “Opinion”) from securities counsel (which
Opinion may be a single master opinion covering all of the Lock-Up Shares)
opining that the intended sale of the Lock-Up Shares will be exempt from the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the “Securities Act”).  Notwithstanding anything to the contrary in this
Agreement, neither the Company nor the Company’s legal counsel shall be
required, obligated or called upon to render any opinions with respect to any of
the Lock-Up Shares.
 
b.           Additional Restrictions On Lock-Up Shares Held By The Cohiba Group
Shareholders.  Commencing on the expiration of the Initial Lock-Up Period and
continuing until October 14, 2009 (the “Second Lock-Up Period”), the Cohiba
Group Shareholders, collectively, on a cumulative basis, and subject to
available exemptions under applicable law, may publicly sell up to an aggregate
of Five Hundred Thousand (500,000) of their Lock-Up Shares.  Commencing on the
expiration of the Second Lock-Up Period and continuing until April 14, 2010 (the
“Third Lock-Up Period”), the Cohiba Group Shareholders, collectively, on a
cumulative basis, and subject to available exemptions under applicable law, may
publicly sell up to an aggregate of Five Hundred Thousand (500,000) of their
Lock-Up Shares.  Commencing on the expiration of the Third Lock-Up Period and
continuing until July 14, 2010 (the “Fourth Lock-Up Period”), the Cohiba Group
Shareholders may publicly sell only that number of Lock Up Shares that they
could have sold in the Second and Third Lock-Up Periods, but which they have not
yet sold.  After the expiration of the Fourth Lock-Up Period, the Cohiba Group
Shareholders, subject to available exemptions under applicable law, may publicly
sell all or any portion of their remaining Lock-Up Shares.  Provided, however,
that prior to and as a condition precedent of any public sale of any Lock-Up
Shares under this section 2(b), an Opinion covering the intended sale of the
Lock-Up Shares must have been provided to the Company’s Transfer Agent (which
Opinion may be part of the master opinion referenced above).
 
- 3 -

--------------------------------------------------------------------------------


 
c.           Private Sales.  At any time, and from time to time, after the
Effective Date of this Agreement, any Shareholder may make any sale, exchange,
assignment or gift of the granting of any security interest, pledge or other
encumbrance in, or of the creation of, any voting trust or other agreement or
arrangement with respect to the transfer of voting rights in, their Lock-Up
Shares, or the creation of any other claim thereto or any other transfer or
disposition whatsoever (including, but not limited to, an involuntary transfer),
whether directly or indirectly, or voluntary, involuntary or by operation of
law, affecting the right, title or interest or possession in or to their Lock-Up
Shares (“Transfer”) of any of their Lock-Up Shares to any person or entity (the
“Prospective Transferees”) in a private transaction pursuant to an exemption
from the registration requirements of Section 5 of the Securities Act; provided,
however, that any Prospective Transferee of Lock-Up Shares who receives Lock-Up
Shares without violation of this Agreement shall (i) take and hold such Lock-Up
Shares subject to this Agreement and to all the obligations and restrictions
upon the transferor, (ii) observe and comply with this Agreement and with such
obligations and restrictions, and (iii) as a condition of Transfer, execute and
deliver to the Company a Joinder Agreement substantially in the form of
Exhibit A hereto, and if applicable, the Spousal Consent of such person’s spouse
substantially in the form attached hereto as Exhibit B.  Upon the Transfer of
any Lock-Up Shares to a Prospective Transferee, such Prospective Transferee
shall be a Shareholder (or a Cohiba Group Transferee, if applicable) for
purposes of this Agreement.
 
d.           Failure to Comply.  Any purported Transfer of Shares in violation
of this Agreement shall be void and of no force or effect, and no such Transfer
shall be made or recorded on the books of the Company.
 
e.           Transfer Agent.  The Parties expressly understand and agree that a
copy of this Agreement will provided to the Company’s Transfer Agent.  The
Parties further understand and agree that this Agreement constitutes joint
instructions to the Transfer Agent not to effect any transfer of any of the
Retained or Transferred Shares except in accordance with the terms and
conditions of this Agreement.
 
f.           Legend.  All of the certificates evidencing the Lock-Up Shares
shall, unless otherwise permitted by this Agreement, be stamped or imprinted
with a legend substantially as follows:
 
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF
THAT CERTAIN MUTUAL GENERAL RELEASE AND SETTLEMENT AGREEMENT, DATED APRIL 7,
2009, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED
OF EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF SAID AGREEMENT.
 
 
- 4 -

--------------------------------------------------------------------------------


 
3.           Representations, Warranties, Covenants and Certifications of the
Shareholders.  Each Shareholder represents, warrants, covenants, certifies
and/or acknowledges the following:
 
a.           The Shares were issued by the Company to Cohiba on July 12, 2008 in
exchange for the cancellation of the indebtedness represented by the Note;
 
b.           That as of the Effective Date of this Agreement, the Company does
not meet the current public information requirements under Rule 144(c)(1) as
promulgated under the Securities Act;
 
c.           Schedule V hereto sets forth a complete and accurate list of all
shares of the Company’s Common stock that each Shareholder and any “affiliate”
of each such Shareholder (as such term is defined under Rule 12b-2 promulgated
under the Exchange Act), either directly or indirectly, is the “beneficial
owner” of, in accordance with the provisions of Section 13(d) of the Exchange
Act, and the rules and regulations promulgated thereunder (collectively,
“Section 13(d)”).  Neither the Shareholder nor any of his/her/its affiliates
directly or indirectly beneficially own, in accordance with the provisions of
Section 13(d), any other shares of the Company’s Common Stock other than the
shares listed of Schedule V.  Neither the Shareholder nor any of his/her/its
affiliates is/are a member of a group of persons which are subject to the
provisions of Section 13(d). After the Effective Date of this Agreement, each
Shareholder and any affiliate of each such Shareholder shall file, if required,
any and all required reports or forms pertaining to the shares listed of
Schedule V with applicable federal and state governmental authorities,
including, any forms or reports as required by Section 13(d) and Section 16 of
the Exchange Act, and the rules and regulations promulgated thereunder;
 
d.           He/she/it has received no oral representations or warranties on
which he/she/it has relied in connection with entering into this Agreement and
has received no representations or warranties other than those expressly set
forth in this Agreement; and
 
e.           The Cohiba Group Shareholders represent and warrant that as of and
at any time after the Effective Date of this Agreement, they shall not
beneficially own, directly or indirectly, more than an aggregate of Four Million
Fifty Seven Thousand Eight Hundred Fifty Two (4,057,852) shares.
 
f.           Upon the execution of this Agreement, the Cohiba Shareholders will
deliver to the Company any and all of the Company’s data, documents, files,
books, records, financial statements, financial records, ledgers, business
information, including business plans, operating plans, compensation data, sales
data, customer lists, customer preferences, leads lists, financial information,
credit information, and similar items, information relating to future plans of
the Company or its affiliates, including marketing strategies, new materials
research, pending projects and proposals, proprietary production processes,
research and development strategies, and similar items, and technical
information, including computer programs, software, databases, models,
algorithms writings, drawings, images, text, graphics, illustrations, notebooks,
documents, photographs, methods, know-how, formulae, compositions, technological
data, code, technological prototypes, processes, discoveries, machines,
inventions, and similar items, whether in electronic format or otherwise, that
the Cohiba Shareholders have in their possession.
 
- 5 -

--------------------------------------------------------------------------------


 
g.           He/she/it has all requisite corporate or individual power and
authority to enter into, execute, deliver, and perform its obligations under
this Agreement.  He/she/it has taken all action required by law, its charter
document(s) or otherwise to authorize the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated
herein.  This Agreement has been duly and validly executed and delivered by
him/her/it and is the valid and binding legal obligation of him/her/it,
enforceable against him/her/it in accordance with its terms.
 
h.           All of the Shares that have been deposited with the Depository
Trust Company (“DTC)” are beneficially owned by bona fide third party purchasers
for value without notice (“BFPs”) who are not “affiliates” (as such term is
defined under Rule 12b-2 promulgated under the Exchange Act) of any of the
Shareholders, except for the Shares listed on Schedule VI hereto, which are held
in the name of the person or entity set forth opposite such Shares on Schedule
VI.
 
4.           No Reverse Stock Split.  The Company will not effect a reverse
stock split of the Company’s Common Stock at any time prior to April 6,
2011.  In the event the Company effects a reverse stock split prior to April 6,
2011, the Cohiba Shareholders will be provided with anti-dilution protections
with respect to their Lock-Up Shares, such that after any such reverse stock
split, they will own the same number of Lock-Up Shares as they owned prior to
any such reverse stock split.  The Company will not transfer corporate assets or
corporate opportunities to another company without fair consideration in
accordance with applicable Nevada law.  The Company will use its best efforts to
acquire all right, title and interest in and to the ownership of an entity or
the assets of an entity known as “Pure Play Music, Ltd.”, an entity formed under
the laws of the United Kingdom.
 
5.           Termination Of Prior Agreements.  The Company and the Shareholders
agree that all written or oral agreements, contracts or understandings entered
into by and between the Company, on the one hand, and the Shareholders, on the
other hand, prior to the Effective Date of this Agreement are terminated as of
the Effective Date of this Agreement.
 
6.           General Mutual Release Of All Known And Unknown Claims.  In
consideration of the cancellation, transfer and retention of the Shares as
specified in section 1 above and other consideration, the Company, on the one
hand, and the Shareholders that are the original signatories to this Agreement
and listed on Schedule I of this Agreement, on the other hand, on behalf of
themselves and their respective current and former affiliates, agents, insurers,
employees, officers, directors, partners, managers, members, shareholders,
representatives, consultants, fiduciaries, accountants, attorneys, guarantors,
related or affiliated companies, predecessors and all other persons or entities
acting by, through, or in concert with them, hereby knowingly, voluntarily and
expressly release, remit and forever discharge each other and their respective
current and former affiliates, agents, insurers, employees, officers, directors,
partners, managers, members, shareholders, representatives, consultants,
fiduciaries, accountants, attorneys, guarantors, related or affiliated
companies, predecessors and all other persons or entities acting by, through, or
in concert with them, of and from any and all claims, demands, liens,
agreements, contracts, covenants, promises, actions, suits, causes of action,
obligations, controversies, debts, costs, charges, losses, expenses, damages,
judgments, attorneys’ fees or expenses, orders and liabilities of whatever kind
or nature, in law or equity, in tort or in contract, by statute, pursuant to
case law or otherwise (collectively, “Claims”), whether now known or unknown,
vested or contingent, suspected or unsuspected, and which have existed or may
have existed, which do exist or may in the future exist arising out of or
relating to facts, events, occurrences, or omissions up to and including the
date this Agreement is fully executed by the Parties; save and except for the
obligations created by, and breaches of, this Agreement.  The releases set forth
in this paragraph are and shall be complete, irrevocable and unconditional
releases with respect to the matters being released, including both known and
unknown Claims, and the Company and the Shareholders hereby release all rights
reserved to them under statutes of any jurisdiction that might restrict or limit
the release of unknown Claims.  The Company and the Shareholders expressly agree
that they will not institute, allow to be instituted on their behalf, and/or
continue any legal, administrative, or grievance proceeding against each other,
before any court, administrative or governmental agency, arbitrator, or any
other tribunal whatsoever, by reason of any Claims released in this
Agreement.  Notwithstanding anything to the contrary in this Agreement, the
releases set forth in this section shall only apply to the Shareholders that are
the original signatories to this Agreement and listed on Schedule I of this
Agreement, and shall not apply to any person or entity that later becomes
subject to the terms and conditions of this Agreement as a Shareholder by virtue
of the Joinder Agreement attached hereto as Exhibit A or otherwise.
 
- 6 -

--------------------------------------------------------------------------------


 
7.           Waiver Of California Civil Code Section 1542.  The Parties
acknowledge that they have been made aware of and expressly waive any and all
rights under Section 1542 of the California Civil Code (“Section 1542”), which
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.


The Parties waive and release any rights that they may have under Section 1542
to the full extent that all such rights may lawfully be waived.  Each of the
Parties understands and acknowledges that the significance and consequence of
this waiver of Section 1542 is that (a) even if a Party should eventually suffer
additional damage, loss or injury arising out of the facts and circumstances of
the matters covered hereby, the Parties will not be able to make any claim for
those damages, losses or injuries; and (b) the Parties will not be able to make
any claim for any damage, loss or injury which may exist as of the date of this
Agreement, but which the Parties may not know or realize to exist and which if
known, would materially affect the Parties’ decision to execute this Agreement,
regardless of whether that lack of knowledge is the result of ignorance,
oversight, error, negligence or any other cause.
 
8.           Voluntary Release.  This Agreement and the releases included herein
are freely and voluntarily executed by the Parties, after having been apprised
of all relevant information and applicable law.  The Parties, in executing this
Agreement, have not relied upon any inducements, promises or representations
made by any other Party, their representatives or their attorneys or advisors
which have not been specifically incorporated in writing into the terms of this
Agreement.  The Parties have read this Agreement and have had its terms and
consequences explained by their respective attorneys, or if they have not
consulted with an attorney, have waived this right and voluntarily accept the
Agreement, with its terms and consequences, as written.
 
- 7 -

--------------------------------------------------------------------------------


 
 
9.           Covenant Not To Sue.  Each Party covenants and agrees not to
assert, commence or prosecute any Claim that has been released in this
Agreement.  Each Party represents and warrants that it and its respective
current and former affiliates, assigns, agents, insurers, employees, officers,
directors, partners, managers, members, shareholders, representatives,
consultants, fiduciaries, accountants, attorneys, guarantors, related or
affiliated companies, predecessors, successors and all other persons or entities
acting by, through, or in concert with them will not initiate any complaint,
lawsuit, or other action against the other Party or its respective current and
former affiliates, assigns, agents, insurers, employees, officers, directors,
partners, managers, members, shareholders, representatives, consultants,
fiduciaries, accountants, attorneys, guarantors, related or affiliated
companies, predecessors, successors and all other persons or entities acting by,
through, or in concert with them regarding any Claim that has been released in
this Agreement.
 
10.           No Assignment Of Claims.  Each Party represents and warrants that
it has not previously assigned or transferred or purported to assign or transfer
to any person or entity any claim, demand, right, damage, liability, debt,
account, action, or cause of action herein released.  In the event that any
Party breaches or has breached the representations and warranties described
herein, it agrees to indemnify and hold the other Party harmless against and
from any such transfer or assignment of such released Claims, and against and
from any Claim, demand, right, damage, debt, liability, account, action, cause
of action, cost or expense, including attorneys' fees actually paid or incurred,
arising out of any such transfer or assignment of a released Claim.
 
11.           No Admission.  This Agreement is entered into in order to
compromise disputed Claims and to avoid the delay, expense and uncertainty of
litigation, and the Parties acknowledge and agree that execution, delivery and
performance of any term of this Agreement is not and shall not be construed as
an admission on the part of the either Party of any wrongdoing or liability
whatsoever.
 
12.           Non-Disparagement.  Neither Party shall make any statements or
allegations, or express any opinions concerning any other Party which are
disparaging, defamatory, or untrue, and which put the other Party in a negative
light.  No party to this Agreement shall comment publicly about the terms of
this Agreement except as otherwise set forth in this Agreement
 
13.           Confidentiality.  Except as otherwise required by law, the Parties
agree that the terms of this Agreement shall remain confidential, and neither
the existence of this Agreement nor its terms shall be voluntarily disclosed by
either Party or their agents, including counsel, to any person or company not a
party to this Agreement, including any member of the media, except as necessary
to the parties’ tax consultants, accountants, and attorneys; to state and
federal taxing authorities; and as may be compelled by subpoena or court order
or as shall be necessary to enforce the terms of this Agreement.  The Party
receiving a subpoena or motion for court order seeking production of this
Agreement shall provide prompt notice thereof to the other Party, and shall
withhold production if the other party seeks a court order to prevent
production.  The Parties acknowledge and stipulate that confidentiality is a
material consideration for having entered into this Agreement, and that the
failure to strictly adhere to this confidentiality provision constitutes a
material breach of this Agreement.  Notwithstanding the foregoing, however, the
Parties expressly understand and agree that the Company shall be permitted to
file a Current Report on Form 8-K with the United States Securities and Exchange
Commission and such other reports as the Company reasonably believes are
required under the rules and regulations of the federal and state securities
laws, disclosing the existence of this Agreement and its material terms,
including a copy of this Agreement.
 
- 8 -

--------------------------------------------------------------------------------


 
14.           Representation By Counsel; Construction; Authority.  Each Party
acknowledges that before executing this Agreement, each Party has consulted with
competent legal counsel of each Party’s own choosing, has carefully read the
Agreement, and has been fully and fairly advised as to its terms.  Each Party
has consented to and cooperated in the drafting and preparation of this
Agreement.  This Agreement shall not be construed against any Party on the basis
that the Party was the drafter.  The signatories hereto represent that they have
been duly authorized to enter into this Agreement by their respective
principals.  In the event that any Party has breached the representations and
warranties described herein, the breaching Party agrees to indemnify and hold
the other Parties harmless against and from any released Claims and any Claim,
demand, right, damage, debt, liability, account, action, cause of action, cost
or expense, including attorneys' fees actually paid or incurred, arising out of
any such released Claim.
 
15.           Entire Agreement.  This Agreement represents the complete and
exclusive statement of the entire agreement among the Parties with respect to
the subject matter hereof, and supersedes all prior and contemporaneous promises
and agreements of any kind, as well as all negotiations between the Parties
hereto with respect to the subject matter covered hereby.  No other agreements,
covenants, representations or warranties, express or implied, oral or written,
have been made by any of the Parties hereto concerning the subject matter
hereof.  This is an integrated agreement and neither party has relied upon any
representation or statement not set forth herein with regard to the subject
matter, basis, or effect of this Agreement.  Each Party, by his/her/its
signature below, acknowledges that there exist no other promises,
representations, or agreements relating to this settlement, except as
specifically set forth in this Agreement and that they voluntarily enter into
this Agreement with the intent to be legally bound.
 
16.           Notices.  All notices, requests, demands and other communications
required or permitted hereunder will be made in writing and will be deemed to
have been duly given and effective: (i) on the date of delivery, if delivered
personally; (ii) on the earlier of the fifth (5th) day after mailing or the date
of the return receipt acknowledgement, if mailed, postage prepaid, by certified
or registered mail, return receipt requested; (iii) the first Business Day after
the Business Day of deposit with a nationally recognized overnight delivery
service, freight prepaid for next Business Day delivery; (iv) the Business Day
of transmission by facsimile, if sent during business hours of the recipient (or
if sent after business hours of the recipient, then the first Business Day
thereafter), or to such other person or address as the Company will furnish to
the other Parties hereto in writing in accordance with this subsection.
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
If to the Company:
c/o Baker & Hostetler LLP
12100 Wilshire Boulevard, 15th Floor
Los Angeles, California 90025
Facsimile: (310) 820-8859
Attention: Jeffrey P. Berg, Esq.


If to any Shareholder, to such Shareholder’s address listed on the signature
pages hereof, with a copy to:


Davis & Associates
PO Box 12009
Marina Del Rey, CA 90295
Facsimile: (310) 301-3370
Attention: Don Davis, Esq.


For purposes of this Agreement, the term “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in Los Angeles,
California are authorized or required by law to remain closed.


17.           Modification And Waiver.  This Agreement may be altered, amended
or modified only by an instrument in writing, executed by the Parties to this
Agreement and by no other means.  Each Party waives its right to claim, contest
or assert that this Agreement was modified, canceled, superseded or changed by
any oral agreement, course of conduct, waiver or estoppel.  The waiver of any
breach of any provision hereunder by any Party to this Agreement shall not be
deemed to be a waiver of any preceding or subsequent breach hereunder, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the Party making the waiver.
 
18.           Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the substantive laws of the State of
California, without giving effect to any conflicts of law rule or principle that
might require the application of the laws of another jurisdiction.  Each Party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts of the State of California in any such action, suit or
proceeding, and agrees that any such action, suit or proceeding shall be brought
only in such courts with venue for all purposes to be proper only in the state
and federal courts located in Los Angeles County, California (and waives any
objection based on forum non conveniens or any other objection to venue
therein); provided, however, that such consent to jurisdiction shall not be
deemed to be a general submission to the jurisdiction of said courts or in the
State of California other than for such purpose.
 
19.           Attorneys’ Fees.  If any action at law or equity, including an
action for declaratory relief, is brought to enforce the provisions of this
Agreement, the prevailing Party shall be entitled to recover reasonable
attorneys’ fees incurred in bringing such action and/or enforcing any judgment
granted therein, all of which shall be deemed to have accrued upon the
commencement of the action and shall be paid whether or not such action is
prosecuted to judgment.  The attorneys’ fees to be awarded the prevailing Party
may be determined by the court in the same action or in a separate action
brought for that purpose.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of reasonable attorneys’
fees and costs incurred in enforcing such judgment.  The award of attorneys’
fees shall not be computed in accordance with any court schedule, but shall be
made so as to fully reimburse the prevailing Party for all reasonable attorneys’
fees, paralegal fees, experts fees, costs and expenses incurred in good faith,
regardless of the size of the judgment, it being the intention of the Parties to
compensate the prevailing Party for all reasonable attorneys’ fees, paralegal
fees, experts fees, costs and expenses paid or incurred in good faith.  For
purposes of this section, attorneys’ fees shall include, without limitation,
attorneys’ fees, paralegal fees, costs and expenses incurred in relation to any
of the following: investigation, litigation, post judgment motions; contempt
proceedings; garnishment, levy and debtor or third-party examinations;
discovery; and bankruptcy litigation.
 
- 10 -

--------------------------------------------------------------------------------


 
20.           Assignment of This Agreement.  Except as expressly set forth
herein, no Party shall have the right to assign its rights or delegate any of
its obligations or duties under this Agreement without the express written
consent of all of the other Parties.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by a party’s signature transmitted by fax or by email, and executed
copies of this Agreement executed and delivered by means of fax or email shall
have the same force and effect as copies hereof executed and delivered with
original signatures.  Any Party executing and delivering this Agreement fax or
email shall promptly thereafter deliver to the other Party a copy of this
Agreement containing said Party’s original signature.
 
22.           Captions, Headings and Exhibits.  The captions and headings of
this Agreement are for convenience only and have no force and effect in the
interpretation or construction of this Agreement.  All exhibits attached hereto
are by this reference incorporated herein as though fully set forth in this
Agreement
 
23.           Severability.  If any term, provision, covenant or condition of
this Agreement shall be or become illegal, null, void or against public policy,
or shall be held by any court of competent jurisdiction to be illegal, null or
void or against public policy, the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected, impaired or
invalidated thereby.  The term, provision, covenant or condition that is so
invalidated, voided or held to be unenforceable shall be modified or changed by
the Parties to the extent possible to carry out the intentions and directives
set forth in this Agreement provided however this Agreement shall be void, in
its entirety, if the consideration therefore fails, is rescinded, cancelled, or
declared void or unenforceable for any reason
 
24.           Binding Effect; Successors And Assigns.  Except as restricted
herein, this Agreement shall be binding on and shall inure to the benefit of the
Parties and their respective legal representatives, successors and assigns.
 

 
- 11 -

--------------------------------------------------------------------------------

 

25.           Remedies.  All remedies at law or in equity shall be available to
the Parties for the enforcement of this Agreement.  This Agreement may be
pleaded as a full bar to the enforcement of any claim that any Party may have
against the others.
 
26.           Survival of Representations, Warranties And Covenants. Each of the
representations, warranties and covenants and agreements set forth in this
Agreement shall survive the execution, delivery and performance of the
obligations of and under this Agreement.
 
27.           No Precedent.  This Agreement is not intended to be, nor shall it
be construed as, an interpretation of any preexisting agreement and shall not be
used as evidence, or in any other manner, in any court or dispute resolution
proceeding (with the exception of an action or proceeding to enforce the terms
of this Agreement) to create, prove or interpret the obligations of any Party
hereto or any of its individual members, associates, successors or predecessors
under any other agreement with a Party or any non-Party to this Agreement.
 
28.           Additional Actions.  Each Party agrees to do all acts and things
to make, execute and deliver such written instruments and documents, as shall
from time to time, be reasonably necessary to carry out the terms, provisions
and intentions of this Agreement.
 
SIGNATURE PAGES FOLLOW
 
- 12 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.
 


“COMPANY”
 
PURE PLAY MUSIC, LTD.
a Nevada corporation
 
 
/s/ Alex J. Grange                                             
By: Alex J. Grange
Its: C.E.O.



 

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
COHIBA PARTNERS, INC.
 
 
By: /s/ Colin Nix                                             
Print Name: Colin Nix
Title: CEO
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
3210 Airport Ave
Suite 20
Santa Monica, CA 90405




 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
 
 
By: /s/ Charles McGuirk                            
Print Name: Charles McGuirk
Title:
 
If An Individual:
 
 
________________________________
Print Name:
CHARLES MCGUIRK
 
ADDRESS FOR NOTICES:
 
2885 Bear Valley Rd.
Box 415
Hornitos, CA 95325


 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
STOCK CERTIFICATE
TRANSFER SERVICES SA
(PANAMA)
 
 
By: /s/ Henry Ward                                       
Print Name: Henry Ward
Title: M. Dir.
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
P. O. Box 0832
Panama City,
Rep. of Panama




 
- 16 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
RHINO MANAGEMENT
 
 
By: /s/ Edward Marshall                               
Print Name: Edward Marshall
Title: Pres.
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
3200 Airport Ave. #20
Santa Monica, CA 90405






 
- 17 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
 
By: ________________________________
Print Name:
Title:
 
If An Individual:
 
 
/s/ Derek Jones                                                     
Print Name:
DEREK JONES
 
ADDRESS FOR NOTICES:
 
3670 Glendon Ave. #132
Los Angeles, CA 90034






 
- 18 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
 
By: ________________________________
Print Name:
Title:
 
If An Individual:
 
 
/s/ Steven Earlam                                                   
Print Name: STEVEN EARLAM
 
ADDRESS FOR NOTICES:
 
3200 Airport Ave. #20
Santa Monica, CA 90405




 
- 19 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
 
By: ________________________________
Print Name:
Title:
 
If An Individual:
 
 
/s/ Anthony Gillaizeau                                          
Print Name:
ANTHONY GILLAIZEAU
 
ADDRESS FOR NOTICES:
 
779 Morton St. #D
San Francisco, CA 94129




 
- 20 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
E & P CREATIONS
 
 
By: /s/ Gregory Bergman                            
Print Name: Gregory Bergman
Title: EVP
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
3200 Airport Ave. Suite 20
Santa Monica, CA 90405




 
- 21 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
OCTOBER FUNDS
 
 
By: /s/ Colin Nix                                          
Print Name: Colin Nix
Title: Secretary
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
3200 Airport Ave. Suite 20
Santa Monica, CA 90405




 
- 22 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
SANDIAS AZUCARADAS, SA
 
 
By: /s/ Marco Fernandez                              
Print Name: Marco Fernandez
Title: Managing Director
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
816 W. Francis St. #121
Spokane, WA 99205




 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
TRIBE COMMUNICATIONS INC.
 
By: /s/ Taylor Willes                                    
Print Name: Taylor Willes
Title: President
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
________________________________
 
________________________________
 
________________________________
 
________________________________



 

 
- 24 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
JUMP ELITE RELATIONS INC.
 
By: /s/ James Carolla                                     
Print Name: James Carolla
Title: Director
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
7477 West Calle Blvd. #170
Las Vegas, NV 89128



 

 
- 25 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
entered into as of the Effective Date.


“SHAREHOLDER”
 
If An Entity:
 
Entity Name:
 
PACIFICA CAPITAL
COMMUNICATIONS INC.
 
By: /s/ K. Theyer                                           
Print Name: K. Theyer
Title:
 
If An Individual:
 
 
________________________________
Print Name:
 
ADDRESS FOR NOTICES:
 
244 5th Ave.
New York, NY 10001



 

 
- 26 -

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed and entered into as of the Effective Date.


“SHAREHOLDER”
“COHIBA DESIGNEE”
 
If An Entity:
 
Entity Name:
 
 
By: ________________________________
Print Name:
Title:
 
If An Individual:
 
 
/s/ Colin Nix                                                            
Print Name: COLIN NIX
 
ADDRESS FOR NOTICES:
 
3200 Airport Ave. Suite 20.
Santa Monica, CA 90405



 


 

 
- 27 -

--------------------------------------------------------------------------------

 

SCHEDULE I
 
SCHEDULE OF SHAREHOLDERS
 
ORIGINAL SIGNATORIES TO MUTUAL GENERAL RELEASE AND SETTLEMENT AGREEMENT
 
The Shareholders listed below are the Shareholders which are original
signatories to this Agreement, as set forth in section 6 of the Agreement.  No
transferee of any of such Shareholders, or any subsequent transferee, shall
enjoy the benefits of the releases set forth in section 6 of the Agreement.
 
1.
Cohiba Partners, Inc.
2.
Stock Certificate Transfer Services SA (Panama)
3.
Rhino Management
4.
Derek Jones
5.
Steven Earlam
6.
Anthony Gillaizeau
7.
E&P Creations
8.
October Funds
9.
Sandias Azucaradas, SA
10.
Tribe Communications Inc.
11.
Jump Elite Relations Inc.
12.
Pacifica Capital Communications Inc.
13.
Colin Nix*
14.
Charles McGuirk



 
*Cohiba Designee
 

 
- 28 -

--------------------------------------------------------------------------------

 

SCHEDULE II
 
SCHEDULE OF SHARES TO BE CANCELLED AND RETAINED SHARES
 

 
COLUMN A
 
Name of
Shareholder
COLUMN B
 
Certificate Numbers,
Number of Shares
COLUMN C
 
Number of Shares to be
Cancelled
COLUMN D
 
Number of Shares to be
Retained
         
1.
Cohiba Partners, Inc.
1745 – 95,000 shares
0
95,000 shares
   
1790 – 69,800 shares
0
69,800 shares
   
1856 – 1,293,052 shares
0
1,293,052 shares
         
2.
Stock Certificate Transfer Services SA (Panama)
1729 – 3,950,000 shares
3,950,000 shares
0
         
3.
Rhino Management
1891 – 500,000 shares
0
500,000 shares
   
1892 – 500,000 shares
0
500,000 shares
   
1893 – 100,000 shares
0
100,000 shares
   
1894 – 500,000 shares
0
500,000 shares
         
4.
Derek Jones
1869 – 500,000 shares
500,000 shares
0
   
1870 – 500,000 shares
500,000 shares
0
   
1887 – 500,000 shares
500,000 shares
0
   
1888 – 500,000 shares
500,000 shares
0
         
5.
Steven Earlam
1867 – 500,000 shares
0
500,000 shares
   
1868 – 500,000 shares
0
500,000 shares
   
4,848 shares
0
4,848 shares
         
6.
Anthony Gillaizeau
1865 – 500,000 shares
0
500,000 shares
   
1866 – 500,000 shares
0
500,000 shares
         
7.
E&P Creations
1757 – 100,000 shares
0
100,000 shares
   
1758 – 100,000 shares
0
100,000 shares
   
1759 – 100,000 shares
100,000 shares
0
   
1760 – 100,000 shares
100,000 shares
0
   
1761 – 75,000 shares
75,000 shares
0
   
1762 – 100,000 shares
100,000 shares
0
   
1857 – 500,000 shares
500,000 shares
0
   
1858 – 500,000 shares
500,000 shares
0
   
1859 – 500,000 shares
0
500,000 shares
   
1860 – 400,000 shares
0
400,000 shares
   
1861 – 300,000 shares
0
300,000 shares
   
1862 – 600,000 shares
0
600,000 shares
   
1863 – 68,975 shares
68,975 shares
0
         
8.
October Funds
1895 – 400,000 shares
400,000 shares
0
   
1896 – 400,000 shares
0
400,000 shares
   
1897 – 300,000 shares
0
300,000 shares
   
1898 – 300,000 shares
300,000 shares
0
   
1899 – 200,000 shares
0
200,000 shares
   
1900 – 200,000 shares
0
200,000 shares
   
1901 – 500,000 shares
0
500,000 shares
   
1902 – 500,000 shares
0
500,000 shares
   
1903 – 500,000 shares
0
500,000 shares
         
9.
Sandias Azucaradas, SA
1768 – 7,500 shares
0
7,500 shares
   
1769 – 7,500 shares
0
7,500 shares
   
1770 – 7,500 shares
0
7,500 shares
   
1771 – 7,500 shares
0
7,500 shares
   
1773 – 7,500 shares
0
7,500 shares
   
1775 – 7,500 shares
0
7,500 shares
   
1776 – 7,500 shares
0
7,500 shares
   
1803 – 4,375 shares
0
4,375 shares
         
10.
Charles McGuirk
1871 – 350,000 shares
100,000 shares
250,000 shares
   
1889 – 500,000 shares
0
500,000 shares
   
1890 – 500,000 shares
0
500,000 shares



 

 
- 29 -

--------------------------------------------------------------------------------

 

SCHEDULE III
 
SCHEDULE OF RETAINED SHARES TO BE TRANSFERRED TO NEW SHAREHOLDERS
 

 
COLUMN A
 
Name of Shareholder Transferring
Retained Shares
COLUMN B
 
Certificate Numbers, Number of Retained Shares Being Transferred
COLUMN C
 
Name of Shareholder Receiving
Transferred Shares
       
1.
Rhino Management
1891 – 500,000 shares
Tribe Communications Inc.
   
1892 – 500,000 shares
Tribe Communications Inc.
   
1893 – 100,000 shares
Tribe Communications Inc.
   
1894 – 500,000 shares
Tribe Communications Inc.
       
2.
Charles McGuirk
1889 – 500,000 shares
Jump Elite Relations Inc.
   
1890 – 500,000 shares
Jump Elite Relations Inc.
       
3.
Steven Earlam
1867 – 500,000 shares
Jump Elite Relations Inc.
   
1868 – 500,000 shares
Jump Elite Relations Inc.
       
4.
Anthony Gillaizeau
1865 – 500,000 shares
Pacifica Capital Communications Inc.
   
1866 – 500,000 shares
Pacifica Capital Communications Inc.
       
5.
E&P Creations
1757 – 100,000 shares
Jump Elite Relations Inc.
   
1758 – 100,000 shares
Jump Elite Relations Inc.
   
1859 – 500,000 shares
Pacifica Capital Communications Inc.
   
1860 – 400,000 shares
Pacifica Capital Communications Inc.
   
1861 – 300,000 shares
Pacifica Capital Communications Inc.
   
1862 – 600,000 shares
Tribe Communications Inc.


 
- 30 -

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
COHIBA DESIGNEES
 

 
NAME OF SHAREHOLDER
SHARES BENEFICIALLY OWNED
     
1.
Colin Nix
0 


 
- 31 -

--------------------------------------------------------------------------------

 

SCHEDULE V
 
COMPLETE SCHEDULE OF NAMES OF SHAREHOLDERS AND STATEMENT OF ALL SHARES
BENEFICIALLY OWNED BY THE SHAREHOLDERS
 

 
NAME OF SHAREHOLDER
TOTAL NUMBER OF SHARES BENEFICIALLY OWNED
     
1.
Cohiba Partners, Inc.
1,600,000      
2.
Stock Certificate Transfer Services SA (Panama)
3,450,000      
3.
Rhino Management
1,600,000      
4.
Derek Jones
2,000,000      
5.
Steven Earlam
1,000,000      
6.
Anthony Gillaizeau
3,368,974      
7.
E&P Creations
3,300,000      
8.
October Funds
56,875      
9.
Sandias Azucaradas, SA
       
10.
Tribe Communications Inc.
       
11.
Jump Elite Relations Inc.
       
12.
Pacifica Capital Communications Inc.
       
13.
Colin Nix*
0       
14.
Charles McGuirk
1,350,000



 
*Cohiba Designee
 

 
- 32 -

--------------------------------------------------------------------------------

 

SCHEDULE VI
 
SCHEDULE OF SHARES THAT HAVE BEEN DEPOSITED WITH THE DEPOSITORY TRUST COMPANY
THAT ARE NOT BENEFICIALLY OWNED BY BFPS
 


 

 
NAME OF SHAREHOLDER
CERTIFICATE NUMBER(S), SHARES BENEFICIALLY OWNED
     
1.
Cohiba Partners 200,000 
2.
   
3.
   
4.
   
5.
   



 

 
- 33 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
JOINDER AGREEMENT


WHEREAS, the undersigned is acquiring simultaneously with the execution of this
Agreement ____________ shares of Common Stock, par value $0.01 per share (the
"Shares"), of Pure Play Music, Ltd., a Nevada corporation (the "Company"), from
an existing stockholder;
 
WHEREAS, as a condition to the acquisition of the Shares, the undersigned has
agreed to join in a certain Mutual General Release and Settlement Agreement (the
“Agreement”) dated as of April 7, 2009, by and among the Company and the other
parties named therein;
 
WHEREAS, the undersigned understands that execution of this Agreement is a
condition precedent to the acquisition of the Shares;
 
NOW, THEREFORE, as an inducement to the stockholder from whom the undersigned is
acquiring the Shares, to transfer the Shares to the undersigned, the undersigned
agrees to join in the Agreement and agrees to be bound by all of the terms and
provisions thereof, including the representations and warranties set forth in
section 3 of the Agreement, as a “Shareholder”, and, in the case of a
Shareholder who is a natural person, the spouse, if any, of such Shareholder
shall execute the Spousal Consent set forth on Exhibit B to the
Agreement.  Further, the undersigned acknowledges and agrees that the releases
set forth in section 6 of the Agreement shall not apply to the undersigned.
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement this ____ day of
____________, ____.
 
By: _______________________________
Name: ______________________
Title: _______________________
 
Address For Notices:
_______________________
_______________________
_______________________
_______________________
 
Accepted:


PURE PLAY MUSIC, LTD.
a Nevada corporation


By: __________________________________
Name:
Title:
Date:  ___________________, 20__
 
 
- 34 -

--------------------------------------------------------------------------------


 
EXHIBIT B
 
SPOUSAL CONSENT: INDIVIDUAL SHAREHOLDER SIGNATURE PAGE
 
 
Name of the Shareholder:______________________________
 
I, the undersigned, being the spouse of the above-named Shareholder, hereby
acknowledge that I have read and understand the foregoing General Mutual Release
and Settlement Agreement, and I agree to be bound by the terms thereof.
 
 
By:  ___________________________
Name (of Spouse):
 
 
 
 
 
 
 - 35 -

--------------------------------------------------------------------------------

 


